DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5 -11, 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
On 07/01/2022 Applicant amends the claims to recite:  “obtain a plurality of frames from the camera; obtain a plurality of locations from the location module; obtain a plurality of data measurements from the plurality of sensors; assign at least one of temperature measurements and humidity measurements to a classified road problem with an associated location; apply a previously trained first neural network model for identifying problematic road segments to at least one of frames captured by the camera and data measurements from the plurality of sensors; determine a frame of the plurality of frames contains a problematic road segment.”  Now, as indicated in previous Office Actions, it is known to identify problematic road segments by image processing using conventional processors, it is also known that additional sensor data can be used in an algorithm or a database to aid in identification, it is also known that a neural network is a known substitute to conventional processors in processing image information.  However, training a neural network to use additional sensor data in combination with image and location data is not a trivial substitution for conventional data processing.  There is no explicit teaching in prior art to train a neural network to identify problematic road segments in an image using the additional sensor input in the claims, and Examiner did not find clear evidence that the claimed combination would be an obvious substitute for the conventional or piecemeal data processing described in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483